COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Decker and AtLee
UNPUBLISHED


              Argued at Salem, Virginia


              DONNA WEBB
                                                                              MEMORANDUM OPINION* BY
              v.     Record No. 0828-15-3                                    JUDGE MARLA GRAFF DECKER
                                                                                  JANUARY 12, 2016
              TAZEWELL COUNTY DEPARTMENT
               OF SOCIAL SERVICES


                                   FROM THE CIRCUIT COURT OF TAZEWELL COUNTY
                                               Jack S. Hurley, Jr., Judge

                               Herbert C. Clay (Marion Legal Services, P.C., on brief), for
                               appellant.

                               Shelia Jane Weimer, Assistant County Attorney (Jim Terry Shortt,
                               Guardian ad litem for the infant child; Cooke & Shortt, on brief), for
                               appellee.

                               Amicus Curiae: Local Government Attorneys of Virginia, Inc.
                               (Martin R. Crim; Robert F. Beard; Vanderpool, Frostick &
                               Nishanian, P.C., on brief), for appellee.


                     Donna Webb appeals the termination of her parental rights. She argues that her due process

              rights were violated because the filing of the petition to terminate her parental rights by an employee

              of the Tazewell County Department of Social Services (TCDSS) constituted the unauthorized

              practice of law. For the reasons that follow, we hold that the appellant’s claim is procedurally

              barred. Consequently, we affirm the circuit court order terminating the appellant’s parental rights.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                       I. BACKGROUND

       A petition for termination of the residual parental rights of the appellant to her child was

filed in the juvenile and domestic relations district court. Kimberly Williby, an employee of the

appellee (TCDSS), signed the form as “petitioner.” Williby is a “foster care and adoption

worker.”

       After a hearing pursuant to Code § 16.1-283, the juvenile and domestic relations district

court terminated the appellant’s parental rights. At the de novo hearing in circuit court, that court

also ordered the termination of the appellant’s parental rights. The mother appeals the circuit

court decision.

                                          II. ANALYSIS

       The appellant argues that the circuit court erred in terminating her parental rights because

the underlying petition that initiated the proceedings was not signed by an attorney in accordance

with Code § 8.01-271.1 and, therefore, it was not properly before the circuit court.1 She

recognizes that she did not raise this argument below, but she contends that the ends-of-justice

exception to Rule 5A:18 should apply because her constitutional right to due process was

violated. The appellant claims that she could not raise her challenge earlier because it is based

on a Virginia State Bar (VSB) ethics counsel opinion released over a month after the final

termination order was entered.

       1
         The appellant acknowledged at oral argument that she does not contend that the order is
void or voidable. See Wroblewski v. Russell, 63 Va. App. 468, 476 n.2, 759 S.E.2d 1, 5 n.2
(2014) (holding that the challenged order was not void ab initio because the circuit court had
“subject matter jurisdiction as well as jurisdiction over the parties”); see also Singh v. Mooney,
261 Va. 48, 52, 541 S.E.2d 549, 551 (2001) (explaining that voidable orders may only “be set
aside by motion filed in compliance with Rule 1:1 or provisions relating to the review of final
orders”). We recognize that we may address sua sponte whether the order is void ab initio, but
under the circumstances of this case, we do not. Hicks v. Mellis, 275 Va. 213, 219, 657 S.E.2d
142, 145 (2008); see Code § 16.1-260 (governing the commencement of matters before juvenile
and domestic relations district courts and explaining that “[f]ailure to comply with the
procedures set forth in this section shall not divest the juvenile court of . . . jurisdiction”).

                                                -2-
       Rule 5A:18 makes clear that “[n]o ruling of the trial court . . . will be considered as a

basis for reversal unless an objection was stated with reasonable certainty at the time of the

ruling, except for good cause shown or to enable the Court of Appeals to attain the ends of

justice.” See also Tackett v. Arlington Cty. Dep’t of Human Servs., 62 Va. App. 296, 324, 746
S.E.2d 509, 523 (2013) (“[E]ven due process claims will not be considered for the first time on

appeal.” (quoting Stokes v. Commonwealth, 61 Va. App. 388, 396, 736 S.E.2d 330, 335

(2013))). “The main purpose of requiring timely specific objections is to afford the trial court an

opportunity to rule intelligently on the issues presented, thus avoiding unnecessary appeals and

reversals.” Weidman v. Babcock, 241 Va. 40, 44, 400 S.E.2d 164, 167 (1991). Additionally, “a

specific, contemporaneous objection gives the opposing party the opportunity to meet the

objection at that stage of the proceeding.” Id.

       The appellant concedes that she did not raise this issue below as required by Rule 5A:18.

She asserts, however, that the rule’s ends-of-justice exception applies in this case because the

appellee’s failure to follow a procedural requirement for termination of parental rights by not

having the petition signed by an attorney violated her constitutional right to due process.2 She




       2
          The Due Process Clause of the Fourteenth Amendment protects “a parent’s liberty
interest in ‘the companionship, care, custody and management of his or her children.’” Wright v.
Alexandria Div. of Soc. Servs., 16 Va. App. 821, 829, 433 S.E.2d 500, 505 (1993) (quoting
Stanley v. Illinois, 405 U.S. 645, 651-52 (1972)). Due process requires that the Department of
Social Services and courts “comply strictly with the statutory scheme for disposition of child
custody cases.” Rader v. Montgomery Cty. Dep’t of Soc. Servs., 5 Va. App. 523, 528, 365
S.E.2d 234, 237 (1988) (referencing trial courts); see Strong v. Hampton Dep’t of Soc. Servs., 45
Va. App. 317, 322, 610 S.E.2d 873, 875 (2005) (explaining that this requirement also applies to
the Department of Social Services). “The statutory scheme for the constitutionally valid
termination of residual parental rights in this Commonwealth is primarily embodied in Code
§ 16.1-283.” Rader, 5 Va. App. at 526, 365 S.E.2d at 235; see also Code § 16.1-260(I) (“Failure
to comply with the procedures set forth in this section shall not divest the juvenile court of the
jurisdiction granted it in § 16.1-241.”).

                                                  -3-
suggests that this violation constitutes a miscarriage of justice under the ends-of-justice

exception.3

        The ends-of-justice exception “is narrow and is to be used sparingly.” M. Morgan Cherry

& Assocs. v. Cherry, 37 Va. App. 329, 340, 558 S.E.2d 534, 539 (quoting Brown v.

Commonwealth, 8 Va. App. 126, 132, 380 S.E.2d 8, 11 (1989)), adhered to on reh’g en banc, 38
Va. App. 693, 586 S.E.2d 391 (2002). In order to successfully invoke this exception, an

appellant “must affirmatively show that a miscarriage of justice has occurred, not that a

miscarriage might have occurred.” Id. (quoting Redman v. Commonwealth, 25 Va. App. 215,

221, 487 S.E.2d 269, 272 (1997)); see also Bazemore v. Commonwealth, 42 Va. App. 203, 219,

590 S.E.2d 602, 609 (2004) (en banc) (quoting Redman, 25 Va. App. at 221, 487 S.E.2d at 272).

“[A]pplication of the ends of justice exception ‘requires a determination not only that there was

error . . . but also that application of the exception is necessary to avoid a grave injustice.’”

Lacey v. Commonwealth, 54 Va. App. 32, 46, 675 S.E.2d 846, 853 (2009) (quoting Charles v.

Commonwealth, 270 Va. 14, 20, 613 S.E.2d 432, 434 (2005)). Moreover, the error at issue must

be “clear, substantial and material.” Brown v. Commonwealth, 279 Va. 210, 219, 688 S.E.2d
185, 190 (2010) (quoting West v. Commonwealth, 43 Va. App. 327, 338, 597 S.E.2d 274, 279

(2004)). “[T]he exception generally requires a determination that ‘the error clearly had an effect




        3
         The appellant does not argue that the “good cause” exception to Rule 5A:18 applies,
and our review of the record does not provide any reason to invoke it. See Andrews v.
Commonwealth, 37 Va. App. 479, 494, 559 S.E.2d 401, 409 (2002) (holding that the good cause
exception did not apply because the appellant had the opportunity to bring his claim to the
attention of the trial court but failed to do so); cf. Toghill v. Commonwealth, 289 Va. 220, 226,
768 S.E.2d 674, 677 (2015) (applying the good cause exception sua sponte in light of the unique
context of a subsequent conflicting opinion from the United States Court of Appeals for the
Fourth Circuit on a federal constitutional issue).

                                                 -4-
upon the outcome of the case.’”4 M. Morgan Cherry, 37 Va. App. at 340, 558 S.E.2d at 340

(quoting Brown, 8 Va. App. at 131, 380 S.E.2d at 10); see also McDuffie v. Commonwealth, 49
Va. App. 170, 178, 638 S.E.2d 139, 143 (2006); Brown, 8 Va. App. at 132, 380 S.E.2d at 11

(applying the ends-of-justice exception of Rule 5A:18 where the defendant “was sentenced for a

crime other than that for which he was convicted”).

        The appellant contends that Williby’s signature on the petition to terminate her parental

rights filed in juvenile and domestic relations district court contravened Code § 8.01-271.1 and,

as a result, violated her right to due process. Her claim rests on an alleged violation of Code

§ 8.01-271.1’s general requirement that a pleading be signed by an attorney. Code § 8.01-271.1

provides, in pertinent part, that “every pleading, written motion, and other paper of a party

represented by an attorney shall be signed by at least one attorney of record in his individual

name.” The code section provides that the consequence of a non-compliant signature is that the

court “shall impose upon the person who signed the paper or made the motion, a represented

party, or both, an appropriate sanction.” It further states that if a pleading “is not signed, it shall

be stricken unless it is signed promptly after the omission is called to the attention of the

pleader.” Code § 8.01-271.1.

        We hold that the appellant has not established that a miscarriage of justice occurred. Her

contention that she was unable to make her argument below due to the timing of the release of

the VSB document fails because VSB ethics counsel’s opinion on a particular topic is not

binding on this Court, nor does it support the conclusion that there was a change in existing law


        4
          We conclude that this line of cases refutes the appellant’s argument that a violation of
her right to due process by itself constitutes a miscarriage of justice under the ends-of-justice
exception to Rule 5A:18. We note that she does not cite any legal authority in support of her
position on this point. See generally Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d
237, 239 (1992) (“Statements unsupported by argument, authority, or citations to the record do
not merit appellate consideration.”).

                                                  -5-
such that the appellant’s counsel was unaware of the allegedly applicable statute.5 See Rule 6:IV

¶ 10-5(D) (“Informal advice of Ethics Counsel is advisory only and expresses the judgment of

the Ethics Counsel and is not binding on the Court . . . .”); cf. In re Commonwealth, Dep’t of

Corr., 222 Va. 454, 463, 281 S.E.2d 857, 862 (1981) (“Opinions of the Attorney General are no

more than guidelines for the benefit of public officials where our Court has made no definitive

interpretation of the law.”); Dean v. Commonwealth, 61 Va. App. 209, 222 n.7, 734 S.E.2d 673,

680 n.7 (2012) (explaining that judges do not “make” law). Therefore, the fact that the VSB

ethics counsel released an opinion on a somewhat related issue after the final order in the

appellant’s case did not affect her ability to allege the procedural defect below. Additionally, the

appellant’s failure to raise the issue below deprived the lower courts of the opportunity to order

either of the remedies provided in Code § 8.01-271.1: to require an attorney to sign the petition

on the appellee’s behalf or to impose sanctions.6

       Further, the appellant has failed to affirmatively show that any procedural defect in the

underlying petition “clearly had an effect upon the outcome of the case” or that a miscarriage of

justice occurred. M. Morgan Cherry, 37 Va. App. at 341-43, 558 S.E.2d at 540 (quoting Brown,
8 Va. App. at 131, 380 S.E.2d at 10); see also Andrews v. Commonwealth, 37 Va. App. 479,

494, 559 S.E.2d 401, 409 (2002) (holding that the defendant’s due process claim was barred

because it was not affirmatively supported by the record). The appellant candidly acknowledged

       5
          The VSB ethics counsel opined that the custom under which non-lawyer employees of
Child Protective Services sign and file motions for show cause constitutes the unauthorized
practice of law. See VSB Ethics Counsel, Unauthorized Practice of Law, UPR 1, and
Non-Lawyer Representation of Employers in General District and Domestic Relations General
District Court (June 25, 2015).
       6
         Code § 8.01-271.1 provides remedies that allow for corrections so that the proceedings
can move forward. This is entirely consistent with the principles behind Rule 5A:18. See
Weidman, 241 Va. at 44, 400 S.E.2d at 167 (explaining that the purposes of the
contemporaneous objection requirement are to allow the trial court the opportunity to rule on the
issue and the opposing party the opportunity to meet the objection).

                                                -6-
at oral argument that she did not allege that the petition was substantively in error nor did she

challenge any part of the notice or hearing she received. It is clear from the record that if an

attorney representing the appellee, rather than a “foster care and adoption worker” alone, had

signed the underlying petition, the final disposition in this case would remain unchanged.

       Consequently, for all of these reasons, the ends-of-justice exception does not apply to this

appeal, and our consideration of the assignment of error is barred by Rule 5A:18.7

                                        III. CONCLUSION

       The ends-of-justice exception to Rule 5A:18 does not apply to the appellant’s assignment

of error. Therefore, her argument that a procedural defect in the underlying petition to terminate

her parental rights violated her right to due process is barred by Rule 5A:18. For this reason, we

affirm the circuit court order terminating the mother’s parental rights.

                                                                                           Affirmed.




       7
         In light of this holding, we do not consider those arguments set forth in the appellee and
amicus briefs that the petition was procedurally compliant with Code §§ 8.01-271.1, 16.1-260,
and 16.1-283. See Cumbo v. Dickenson Cty. Dep’t of Soc. Servs, 62 Va. App. 124, 127 n.2, 742
S.E.2d 885, 886 n.2 (2013) (limiting holding to “best and narrowest” ground). Likewise, we do
not address the suggestion that under Code § 16.1-260(I) the appellant’s requested relief would
be improper.
                                                -7-